DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 4-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Posner et al. (US 2013/0176512).
Regarding claim 1, Posner discloses a terminal device (14, see figure 12, for instance) including: a first display screen (LC1), a second display screen (64) adjacent to the first display screen, and a front-facing camera module (32) disposed under the second display screen (64); wherein the second display screen (64) is in a transparent state while the front-facing camera module (32) is in operation ([0061]), and the second display screen (64) is in a non-transparent state while the front-facing camera (32) module is not in operation ([0062]). 

Regarding claim 5, Posner discloses the terminal device of claim 1, further comprising a facial recognition module ([0061]) disposed under the second display screen (64). 
Regarding claim 6, Posner discloses the terminal device of claim 5, wherein the second display screen (64) is further in the transparent state while the facial recognition module is in operation ([0061]-[0062]), and the second display screen is in the non-transparent state while the facial recognition module is not in operation ([0061]-[0062]). 
Regarding claim 7, Posner discloses the terminal device of claim 1, wherein the second display screen (64) is located at an upper area of the terminal device (14), and the first display screen (LC1) is located at a lower area of the terminal device (14). 
Regarding claim 8, Posner discloses the terminal device of claim 7, wherein the second display screen (64) displays a top status bar (LC1) information of the terminal device while the second display screen is in the non-transparent state ([0059]). 
Regarding claim 9, Posner discloses the terminal device of claim 8, wherein the top status bar information comprises signal status, power, time, and an operator of the terminal device ([0059]). 
Regarding claim 10, Posner discloses the terminal device of claim 1, wherein an area of the first display screen (LC1) is more than an area of the second display screen (64).
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Posner in view of Li (US 2018/0321524).
Regarding claim 2, Posner discloses the terminal device of claim 1. However, Posner does not expressly disclose wherein the second display screen is a polymer dispersed liquid crystal display screen. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the PDLC shutter of Li as the second display screen of Posner. The motivation for doing so would have been to achieve a shutter with fast switching capability, as taught by Li ([0002]).
Regarding claim 3, Posner in view of Li discloses the terminal device of claim 2, wherein the second display screen (64) is in the transparent state while an electric field is applied to polymer dispersed liquid crystal as the front-facing camera module is in operation ([0061]-[0062]), and the second display screen (64) is in the non-transparent state while no electric field is applied to the polymer dispersed liquid crystal as the front-facing camera module is not in operation ([0061]-[0062]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL R BRIGGS whose telephone number is (571)272-8992.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571)-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        2/12/2021